Title: To John Adams from Jacob Mayer, 27 December 1798
From: Mayer, Jacob
To: Adams, John



Philadelphia 27th. Decemr. 1798.

It is the intention of General Toussaint to declare the Island of St. Domingo independent. He is disgusted with frenchmen, and therefore wishes to form a close and intimate connection with the Government of the United States. He charged me to communicate these great truths to “Mr Adams the American president”. He, however, for divers political reasons, does not yet wish it to be known that he desires the independency of the Island, and therefore he will be well pleased if, previous to his declaration, we take off the restrictions which at present prevent our vessels from entering the ports of St. Domingo. Indeed he urged me to press this point—That our persons and property should be respected—That the privateers should be recalled &c. But I think it would be bad policy to have any Commerce with the Island before General Toussaint entered into certain written engagements; for if we are too easy in renewing this commerce, which hath hitherto been so ruinous, he will not be able to estimate our full value; and there are yet people about him who daily depreciate our National Character.
The Government may place the utmost confidence in Toussaints’ integrity. With regard to his ability—the power of keeping the Island—this extraordinary man has no fears. He is only anxious to cultivate a good understanding with us. And what are his present wishes? That we would exchange our provisions for his produce.
In my conferences with General Toussaint, on this all important subject, he has my promise of secrecy. He will make no change in the Administration till he knows the temper of our Government.

Jacob Mayer